


Exhibit 10.38
FIRST AMENDMENT TO
BREITBURN ENERGY PARTNERS LP 2006 LONG TERM INCENTIVE PLAN
CONVERTIBLE PHANTOM UNIT AGREEMENTS








This First Amendment (this “Amendment”) to the Convertible Phantom Unit
Agreement by and between Breitburn GP LLC (“Breitburn GP”) and [NAME] (the
“Participant”), with a grant date of January 29, 2014 (the “2014 CPU Agreement”)
and issued under the Breitburn Energy Partners LP’s (“Partnership”) First
Amended and Restated 2006 Long Term Incentive Plan (the “Plan”), was approved on
January 26, 2015 by the Compensation and Governance Committee of the Board of
Directors of BreitBurn GP (the “Board”), acting in its capacity as the
Administrator of the Plan and as General Partner of Breitburn Energy Partners LP
and is entered into between Breitburn GP and the Participant as of the date
hereof.
RECITALS
A.    The 2014 CPU Agreement currently provides that Convertible Phantom Units
(“CPUs”) may convert to Partnership Units at varying multiples depending on
Partnership Unit distribution levels over a period prior to vesting.
B.    The parties wish to limit the Partnership Unit conversion multiple to 1
with respect to all of the CPUs and to modify the PDRs (as defined in the 2014
CPU Agreement).
C.    Pursuant to Section 15 of the CPU Agreement, the parties may amend the
2014 CPU Agreement by written agreement.
AMENDMENT
For valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby amend the 2014 CPU Agreement as follows, which amendments
shall take effect and be incorporated into the CPU Agreement from and after the
date of this Amendment:
1.    The Grant Notice is hereby amended by adding the following language at the
beginning of the first sentence following the heading, “PDRs:” “Commencing with
the date of the Amendment, each.”
2.    Section 2(a) is hereby deleted in its entirety and replaced with the
following Section 2(a), as follows:
a. “General. Each CPU granted or credited hereunder shall be issued in tandem
with a corresponding PDR, which PDR shall remain outstanding from the date of
this Amendment until the earlier to occur of a Payment Date (as defined below)
or the forfeiture of the CPU to which such PDR corresponds. The Participant
shall not be entitled to PDRs that were credited, or to any amount payable as a
result of any PDRs that were credited, prior to the date of this Amendment.
Pursuant to each PDR, the Participant shall be entitled to receive an

1

--------------------------------------------------------------------------------




amount, credited in the form of additional CPUs as set forth in the following
sentence, equal to the product of (i) the aggregate per Unit distributions paid
by the Partnership in respect of each month, through which the PDR remains
outstanding, beginning with the distribution paid in February 2015, (provided
that the PDR is outstanding as of the record date set by the Board of Directors
of the Company for such distribution) (including any extraordinary non-recurring
distributions paid during a month), if any, times (ii) the number of common unit
equivalents (“CUEs”) underlying the relevant CPU during such month (as
determined in accordance with Section 2(b) below), divided by the closing price
of the Unit on the date on which such distribution is paid to Unitholders. All
such PDRs shall be credited to the Participant in the form of additional CPUs as
of the date of payment of any such distribution based on the Fair Market Value
of a Unit on such date. Each additional CPU which results from such crediting of
PDRs granted hereunder shall be subject to the same vesting, forfeiture, payment
or distribution, adjustment and other provisions which apply to the underlying
CPU to which such additional CPU relates. PDRs shall not entitle the Participant
to any amounts relating to distributions occurring after the earlier to occur of
the applicable Payment Date or the Participant’s forfeiture of the CPU to which
such PDR relates in accordance herewith.”


3.     Exhibit B to the 2014 CPU Agreement is hereby deleted in its entirety and
replaced with the form of Exhibit B attached hereto.




































[The remainder of the page is intentionally blank.]

2

--------------------------------------------------------------------------------




Except as otherwise expressly set forth in this Amendment, the CPU Agreements
remain in full force and effect in accordance with their terms. This Amendment
shall be governed by and construed in accordance with the laws in force in the
state of Delaware, without regard to that state’s conflict-of-laws rules and
principles.


 
BREITBURN ENERGY PARTNERS LP
 
 
 
 
By:
BREITBURN GP LLC,
its General Partner
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 









ACCEPTED AND AGREED:






_______________________________
[Name]
Dated:

3

--------------------------------------------------------------------------------




EXHIBIT B
TO CONVERTIBLE PHANTOM UNIT AGREEMENT
CUE CONVERSION TABLE1 
Common Unit Target Distribution Level
Target Annual Distribution Level
CUEs per CPU
-7
$1.362
1
-6
$1.433
1
-5
$1.509
1
-4
$1.588
1
-3
$1.672
1
-2
$1.760
1
-1
$1.853
1
0
$1.950
1
1
$2.048
1
2
$2.150
1
3
$2.257
1
4
$2.370
1
5
$2.489
1
6
$2.613
1
7
$2.744
1









________________________
1 
If the dollar value of the relevant distributions falls between the incremental
distribution levels contained in this CUE Conversion Table, then the number of
CUEs underlying each CPU shall equal the number of CUEs associated with the
lower of the two Target Annual Distribution Levels.




4